—Determination of respondent State Liquor Authority dated August 9, 1994, suspending petitioner’s off-premises liquor license for 40 days (20 days forthwith, 20 days deferred) and imposing a $1,000 bond forfeiture, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Emily Jane Goodman, J.], entered November 3, 1994) is dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner violated Alcoholic Beverage Control Law § 100 (1) and abetted violation of section 102 (3-b) (see, Matter of 2 W. 125th Liqs. v New York State Liq. Auth., 217 AD2d 516; Matter of Avon Bar & Grill v O’Connell, 301 NY 150, 153). We have considered petitioner’s other arguments, including that the penalty is excessive, and find them to be without merit. Concur — Ellerin, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ. [As amended by unpublished order entered Feb. 6, 1996.]